Citation Nr: 1532577	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-42 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right shoulder, status post arthroscopic repair and right rotator cuff debridement with residual scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In an October 2013 decision, the Board denied a rating in excess of 10 percent for degenerative joint disease, right shoulder, status post arthroscopic repair and right rotator cuff debridement with residual scar.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2014 Order, the Court remanded the case to the Board for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.

In October 2014, the Board issued another decision denying the Veteran's claim for an increased evaluation for her service-connected right shoulder disability.  The Veteran also appealed that decision to the Court, and in a June 2015 Order, the Court remanded the case to the Board for proceedings consistent with an additional Joint Motion for Remand (Joint Motion) filed in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the most recent Joint Motion, the parties agreed that the March 2013 VA examination was inadequate.  In particular, they noted that the examiner had indicated that there was pain on motion, but did not explain whether there was any limitation of motion associated with that pain.  They also observed that the examiner had not addressed the Veteran's flare-up and how they would impact her functioning.  Therefore, the Board finds that an additional VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected right shoulder disability.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  He or she also should state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement. The examiner should further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




